       Case 4:21-cv-00652-BSM Document 2 Filed 07/21/21 Page 1 of 8


                                                                                          f:ILED
                                                                                     :SALINE COUNTY
                                                                                      CIRCUIT CLERI<
                 IN THE CIRCUIT COURT OF SALINE COUNTY,                    A.RKfflf~ ~2 AM g: 23
                                    '"2... DIVISION                                                                   ·
                                                                               BY___lff""llri"c.:J"YV\.~H·H!i'(i-·-
KATHRYN REED and                                                                          lJLA.INTIPPS
ISAAC MCCOMBS

v.                                      CASE NO: l.o3 C       v..z I- 4 u,S
NISSAN NORTH AMERICA, INC. and                                                       DEFENDANTS
JOHN DOES 1-4

                                            COMPLAINT

        COME NOW the Plaintiffs, Kathryn Reed and Isaac McCombs, by and through legal

counsel, Nader Afsordeh of THE LAW OFFICES OF PEIBRA. MILLER, P.A., and for their complaint

against the Defendants, Nissan North America, Inc. and John Does 1-4, do allege, aver, and state

the following:

                            PARITES, JURISDICTION, and VENUE

     1. Plaintiff Kathryn Reed (hereinafter ''Plaintiff Reed") is a resident of Saline County, Arkansas,

        and was at all material times mentioned herein.

     2. Plaintiff Isaac McCombs (hereinafter •<plaintiff McCombs") is a resident of Saline County,

        Arkansas, and was at all material times mentioned herein.

     3. Upon information and belief, Defendant Nissan North America, Inc. (hereinafter

        "Defendant") is a foreign for-profit corporation registered to do business in the state of

        Arkansas, with its principal address at 300 S. Spring St., Suite 900, Little Rock, Arkansas

        72201. Defendant Nissan's registered agent for service of process is Corporation Service

        Company, located at 300 Spring Building, Suite 900, 300 S. Spring Street, Little Rock,

        Arkansas 72201. Service may be had on Defendant Nissan by serving its registered agent.

     4. At all times described in this Complaint, John Does 1-4 were involved in manufacturing,

        producing, selling, and placing into the stream of commerce of Plaintiff Reed's vehicle more


                                               Page 1 of 8
  Case 4:21-cv-00652-BSM Document 2 Filed 07/21/21 Page 2 of 8




    specifically described as a 2012 Nissan Versa; VIN 3N1BC1CP7CK.294141. Despite

   reasonable and diligent injuries by the Plaintiffs, the names of the Jobn Does are unknown at

   this time. Please see the affidavit attached hereto as Exhibit A

5. Whenever the tenn "Defendant", "Defendants", ''Nissan North America, Inc.", or ''Nissan"

   is utilized in this Complaint, such term collectively refers to and includes Nissan North

   America, Inc. and John Does 1-4.

6. The events giving rise to this cause of action occutred in rural Saline County, Arkansas, and

   Plaintiffs reside in Saline County, Arkansas; therefore this Court has jurisdiction over this

   case and venue properly lies in Saline County, Arkansas.

7. This is a civil matter and the amount in controversy exceeds the statutory minimums for

   federal court diversity jurisdiction cases.

                                            FACTS
8. Plaintiff Kathryn Reed was the registered owner of a 2012 Nissan Versa, VIN

   3N1BC1CP7CK294141.

9. The 2012 Nissan Versa owned by Plaintiff Reed was manufactured and distributed by

   Defendant Nissan.

10. On or about July 27, 2018, at approximately 11 :09 p.m., Plaintiff Reed was driving the 2012

   Nissan Versa, traveling westbound on Sted Bridge Road, with Plaintiff McCombs as a

   passenger. Plaintiff Reed attempted to tum left onto Meyers Road, but she made the tum

   too soon and attempted to straighten out her vehicle.

11. At the same time, David D. Phillips was driving a 2001 Dodge Dakota, owned by David L.

   Phillips, traveling eastbound on Steel Bridge Road, with Courtney Coney as a passenger. As

   Plaintiff Reed was attempting to straighten out, David D. Phillips came over a hill and hit

   the Plaintiffs vehicle head on.


                                           Page 2 of 8
  Case 4:21-cv-00652-BSM Document 2 Filed 07/21/21 Page 3 of 8




12. The side curtain airbags of Plaintiff Reed's Nissan Versa deployed as a result of the collision,

   but despite the significant front impact collision, the frontal attbags of the Nissan Versa

   failed to deploy during or after the accident, causing significant damage and seveJ:e physical

   injuries to the Plaintiffs. Both frontal attbags of David Phillips' Dodge Dakota were

   deployed as a result of the collision.

13. Upon impact, Plaintiff Reed's Nissan Versa was traveling at approximately 16 m.p.h., and

   David Phillips' Dodge Dakota was traveling at approximately 43 m.p.h. The Plaintiffs'

   Nissan experienced a change in velocity of approximately 3-5-38 m.p.h.

14. The Airbag Control Module in the Nissan Versa failed to recognize or identify the impact.

   The change in speed of Plaintiffs' Nissan Versa as it impacted David Phillips' vehicle was

   severe enough to warrant frontal attbag deployment, and if the product had not been

   defective, the frontal attbags would have deployed.

15. H the frontal airbags of the Nissan Versa had deployed properly, they would have prevented

   and/ or mitigated the severe injuries sustained by Plaintiffs.

16. Plaintiffs were entirely unaware of the defective nature of Plaintiff Reed's Nissan Versa.

17. The defective attbags caused significant and pennanent injuries to Plaintiffs.

                                   CAUSES OF ACTION

     A. FIRST CAUSE OF ACTION - STRICT LIABILITY PURSUANT TO
ARK. CODE ANN. §16-116-101, et seq. -ARKANSAS PRODUCT LIABILITY ACT

18. Plaintiffs incorporate by reference herein the preceding paragraphs as though stated word-

   for-word

19. Defendant Nissan designed, manufactured, sold, marketed, labeled, distributed, and placed

   into the stream of commerce a defective and unreasonably dangerous product, i.e. the

   subject 2012 Nissan Versa, VIN 3N1BC1CP7CK294141, that is the subject of this

   Complaint.

                                            Page3 of8
  Case 4:21-cv-00652-BSM Document 2 Filed 07/21/21 Page 4 of 8




20. Upon infonnati.on and belief, the subject 2012 Nissan Versa, VIN 3N1BC1CP7CK294141,

   which is the subject of this action was expected to, and did, .reach the user and/ o.r consumer

   without substantial change in the condition in which it was sold and was, at the time of the

   c.rash, in essentially the same condition as when it left the hands of these Defendants.

21. As   stated   in   severai·- ·parti.cula.ts   previously,   the   2012   Nissan   Versa,   VIN

   3N1BC1CP7CK294141, as designed and manufactured by Defendants was in a defective

   condition and unreasonably dangerous to foreseeable use.rs, including Plaintiffs.

22. Defendants were aware that the 2012 Nissan Versa, VIN 3N1BC1CP7CK294141, as

   designed, manufactured, and sold was defective and unreasonably dangerous, and that a safer

   design was feasible and available.

23. The defects and dangers of the 2012 Nissan Versa, VIN 3N1BC1CP7CK294141, which is

   the subject of the Gomplaint, were unknown to Plaintiffs at the time they were inju.red.

24. As a direct and proximate result of the defective and unreasonably dangerous condition of

   the 2012 Nissan Versa, VIN 3N1BC1CP7CK294141, the frontal airbags failed to deploy

   upon significant front impact collision and caused life-altering and catastrophic injuries to

   Plaintiffs.

25. Pu.rsuant to Arkansas Code Ann. § 16-116-101 et. al, Defendants are strictly liable for all

   damages proximately caused by the defective and unreasonably dangerous condition of the

   2012 Nissan Versa, VIN 3N1BC1CP7CK294141, that is the subject of this Complaint. The

   damages that Plaintiffs suffered include, i1Jter alia, severe and permanent injuries, scarring and

   disfigurement, past, present, and future lost wages and loss of earning capacity, conscious

   physical and emotional pain, suffering and mental anguish, past, present, and future medical

   costs, including care-taking expenses, and other damages in excess of the amount required

   for federal diversity jurisdiction.


                                             Page4of8
   Case 4:21-cv-00652-BSM Document 2 Filed 07/21/21 Page 5 of 8




            B. SECOND CAUSE OF ACTION - BREACH OF IMPLIED
                   WARRANTY OF MERCHANTABILITY

26. Plaintiffs incorporate by reference herein the preceding paragraphs as though stated word-

    for-word

27. A seller impliedly warrants that a product is merchantable at the time the product is sold. To

    be merchantable, a product must be fit for the ordinary purposes for which the product is

   used, and the product must be adequately labeled and must conform to any promises or

    affumations of fact made on the container or label.

28. Plaintiffs have sustained damages due to Defendants' unsafe, defective, and inherently

    dangerous vehicle, which is the subject 2012 Nissan Versa, VIN 3N1BC1CP7CK294141.

29. Defendants sold the 2012 Nissan Versa, VIN 3N1BC1CP7CK294141, which was not

    merchantable in that the product as designed posed an unsafe and inherent risk to drivers

    and/ or riders of the vehicle.

30. The unfitness of Defendants'. product was a proximate cause of Plaintiffs' damages.

    Plaintiffs are persons whom Defendants would have reasonably expected to be affected by

    Defendants' unsafe, defective, and inherently dangerous transportation vehicle.



                    C. THIRD CAUSE OF ACTION -NEGLIGENCE

31. Plaintiffs incorporate by reference herein the preceding paragraphs as though stated word-

    for-word.

32. Defendants had a duty to properly and safely design, test, manufacture, maintain, and inspect

    the subject 2012 Nissan Versa, VIN 3N1BC1CP7CK294141, and a duty to place a

    reasonably safe transportation vehicle in the stream of commerce.

33. Upon infonnation and belie£: the subject 2012 Nissan Versa, VIN 3N1BC1CP7CK294141,

   which is the subject of this action, was expected to, and did, reach the users and/ or

                                         Page 5 of 8
   Case 4:21-cv-00652-BSM Document 2 Filed 07/21/21 Page 6 of 8




   consumers without substantial change in the condition in which it was sold and was, at the

   time of the crash, in essentially the same condition as when it left the hands of Defendants.

34. Defendants lmew or should have lmown that the subject 2012 Nissan Versa, VIN

   3N1BC1CP7CK294141, was inherently dangerous, and that the subject 2012 Nissan Versa,

   VIN 3N1BC1CP7CK294141, was defective as previously set forth herein.

35. Defendants     had   a   duty   to    recall   the   subject   2012   Nissan   Versa,    VIN

   3N1BC1CP7CK294141.

36. Defendants violated theu: duties and were careless, negligent, grossly negligent, reckless,

   willful, and wanton, in the following particulars:

       a. In designing, manufacturing, and placing into commerce an unsafe 2012
          Nissan Versa, VIN 3N1BC1CP7CK294141;

       b. In failing to properly and adequately desjgn, test, and manufacture the 2012
          Nissan Versa, VIN 3N1BC1CP7CK294141;

       c. In failing to desjgn, manufacture, and sell a safe 2012 Nissan Versa, VIN
          3N1BC1CP7CK294141, despite the fact that such assembly designs were
          technologically and economically feasible;

       d. In failing to have discovered that the 2012 Nissan Versa, VIN
          3N1BC1CP7CK294141, had defective airbags;

       e. In failing to properly inspect, maintain, and assemble the 2012 Nissan Versa,
          VIN 3N1BC1 CP7CK294141, that is the subject of this Complaint;

       f.    In allowing a defective and/ or inherently dangerous 2012 Nissan Versa, VIN
             3N1BC1CP7CK294141, to be used; and                                '

       g. ·1n failing to create and provide sufficient recalls as to wam consumers of the
           dangerous       propensities   of     the     2012     Nissan   Versa,   VIN
           3N1BC1CP7CK294141, to the end~user.

3 7. As a direct and proximate result of the carelessness, negligence, gross negligence,

   recklessness, willfulness, and wantonness of Defendants, Plaintiffs were severely damaged

   and are entitled to an award of actual and consequential damages as previously set forth

   herein.

                                          Page 6 of8
   Case 4:21-cv-00652-BSM Document 2 Filed 07/21/21 Page 7 of 8




38. Defendants' conduct in designing, manufacturing, and placing an inherently dangerous

   product, with a known and serious risk of harm., into the stream of commerce wa.s reckless,

   willful, wanton, heedless, and in flagrant disregard to public safety. As a result, Plaintiffs are

   entitled to recover punitive and/ or exemplary damages in an amount to be detennin.ed by

   the trier of fact.

                                              DAMAGES

39. The serious and pennanent injuries sustained by Plaintiffs as a result of Defendants'

   violations of one or more of the above safety rules and duties include, but are not limited to,

   the following:

       a. Serious and permanent injuries to Plaintiffs;

       b. Medical expenses incurred in the past and reasonably expected to be incurred in the
          future, and transportation expenses to obtain such medical treatment;

       c. Physical pain and suffering experienced in the past and reasonably expected to be
          experienced in the future;

       d. Loss of past and future income;

       e. Loss of earning capacity; and

       f.   Past and future mental anguish.

40. Plaintiffs' damages are in excess of the minimum amount required for federal court

   jurisdiction in diversity of citizenship cases, for which Plaintiffs should be awarded a

   judgment against Defendants in an amount to fully and fairly compensate them for each and

   every element of damages that has been suffered.

41. Plaintiffs are entitled to recover punitive damages in accordance with Arkansas law, based

   upon Defendants' complete indifference to and conscious disregard for the safety of

   Plaintiffs, and others, causing or contributing to catastrophic and permanent injuries.

   Defendants' wanton and reckless acts and omissions occurred under cu:cumstances where


                                          Page? of8
      Case 4:21-cv-00652-BSM Document 2 Filed 07/21/21 Page 8 of 8




        their conduct, in total disregard of the consequences, would naturally and probably result in

       injury or damages to Plaintiffs. Defendants knew or should have known, in light of the

        surrounding circumstances, that their conduct would naturally and probably result in

        catastrophic and serious injury, and continued this conduct with malice and wanton and

       reckless disregard for the consequences of their actions for which punitive dam.ages should

       be awarded.

    42. In addition to actual, special, consequential and compensatory dam.ages, Plaintiffs demand a

        judgment against Defendants for punitive damages in an amount necessary and sufficient to

        deter Defendants from the above described conduct and to punish Defendants for their

       willful, wanton, gross, flagrant, reckless, outrageous, and egregious conduct.

   43. Plaintiffs demand a jury trial.

       WHEREFORE, Plaintiffs pray that after a jury trial of this action that they be awarded

judgment against Defendants in such an amount that will fully and fairly compensate them for all of

the damages they sustained; for punitive damages; all attorney fees and costs as permitted by law;

and any and all other relief to which they may be entitled.

                                               R,~£mitte~

                                              ~d_e_h-(A-R-20-1-02_5_3_)
                                               THE LAW OFFICES OF PEIBRA. M1LLER, P.A.
                                               1601 S. Broadway
                                               Little Rock, AR 72206
                                               T: (501) 374-6300
                                                F: (501) 374-1244
                                                E: nader@petennillerlaw.com




                                              Page 8 of8
